Citation Nr: 1438552	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.  

2.  Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty from December 1990 to August 1992, and the agency of original jurisdiction (AOJ) has indicated that he also served on active duty from February 2003 to May 2004.  The Veteran also had unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air National Guard of Alabama from August 1992 to May 1997, as well as the Army National Guard from October 2001 to October 2007.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from July 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the original substantive appeal, which was dated in September 2010, was not considered timely by the AOJ because it was submitted over a year after a Statement of the Case (SOC) was issued.  See 38 C.F.R. § 20.302 (2014).  As such, the Veteran's appeal was initially considered closed.  However, in a September 2010 statement, the Veteran indicated that the August 2009 SOC was sent to an incorrect address, and as such, he never received this document.  The SOC that was originally mailed to the Veteran was thereafter retrieved in his claims file, and indicated that it had been undeliverable and subsequently returned to the RO.  As such, in a July 2011 letter, the RO informed the Veteran that they reactivated his original appeal based on the fact that the July 2009 SOC was sent to the incorrect address.  It appears that the previously returned SOC was re-mailed to the Veteran's correct address in July 2011, and the Veteran subsequently perfected his appeal in September 2011.  

The October 2008 rating decision also denied the Veteran's claims seeking service connection for posttraumatic stress disorder (PTSD), a right knee condition, a left knee condition, gastroesophageal reflux disease (GERD) with hiatal hernia, a cervical spine condition, and an initial compensable rating for degenerative disc disease at L5-S1 with extruded disc fragment dysfunction disorders.  While these issues were included in the notices of disagreement (NODs) and the August 2009 statement of the case (SOC), the Veteran did not include most of these issues on his September 2011 substantive appeal.  In fact, in his substantive appeal, the Veteran specifically stated that he was only appealing the denial of service connection for PTSD as well as the denial of service connection for right and left ear hearing loss.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, those issues are not before the Board and will be discussed no further.  

Before the matter was certified to the Board, in a January 2013 rating decision, the RO granted service connection for PTSD.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

(The decision below addresses the claim of service connection for right ear hearing loss.  The issue of entitlement to service connection for left ear hearing loss is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have hearing loss impairment of the right ear for VA purposes.  


CONCLUSION OF LAW

The Veteran does not have hearing loss in the right ear that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A.§§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification action needed to make a decision as to the claim addressed herein has been accomplished.  Through February 2008 and August 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection for right ear hearing loss.  The notice letters also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the February and August 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claim.  

Further, although the February and August 2008 notice letters do not address how to substantiate a claim based on Reserve and/or National Guard duty, because, as will be discussed in further detail below, the outcome of the claim decided herein turns on whether the evidence establishes a current disability, the Board finds no reason to remand the matter for additional notice on how to substantiate the claim based on National Guard duty.  See Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's available service treatment records have been obtained and associated with the claims file and his post-service VA and private treatment records have also been obtained.  Additionally, the Veteran has submitted a number of written statements in support of his claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim decided herein that need to be obtained.  In addition, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  However, before he could be scheduled for a hearing, in correspondence date stamped as received in March 2012, the Veteran cancelled his hearing request and requested that a Decision Review Officer review his claims file instead.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §20.704(e) (2013).  

In May 2011, the Veteran was provided a VA examination in conjunction with the claim of service connection for hearing loss, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Here, the Veteran contends that he experiences hearing loss that is attributable to noise exposure during his period of active duty.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss.  

In an August 2006 statement, the Veteran filed a claim of service connection for bilateral hearing loss and reported a history of noise exposure while serving in the military.  The Veteran attributed his hearing loss to his exposure to extreme noises and sounds produced by aircraft engines, generators, and improvised explosive devices (IEDs).  

Relevant medical evidence consists of the Veteran's service treatment records as well as reports of VA audiological evaluations conducted in September 2006, December 2010 and May 2011.  

Turning to the Veteran's service treatment records, the Board notes that on the July 1990 examination conducted pursuant to his enlistment in the United States Air Force, the clinical evaluation of the Veteran's ears, nose and throat was shown to be normal, and the Veteran did not indicate that he had or had had any hearing loss or ear, nose, or throat trouble.  In addition, the Veteran had a hearing loss profile of 'H1' at the time of his examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

On the July1990 entrance audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
5
20

A July 1992 Physical Profile Serial Report which was conducted to determine whether the Veteran was medically qualified for membership into the Alabama Air National Guard also reflects that the Veteran has a hearing loss profile of 'H1'.  Based on the test results, the Veteran was approved for transfer into the Air National Guard.  

At a January 1996 periodic examination, the clinical evaluation of the ears, nose and throat was shown to be normal.  Although he had a hearing loss profile of 'H1' at the examination, on the January 1996 audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
10
45

Based on these results, the medical examiner diagnosed the Veteran as having high frequency audiometric loss.  However, the in-service audiometric test results do not reflect a right ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2013).  

Review of the post-service treatment records reflect the Veteran's reported history of service-related noise exposure, as well as his complaints of ongoing hearing loss that had gradually worsened throughout the years.  In March 2006, the Veteran underwent a VA audiological evaluation at the Montgomery VA medical center (VAMC) the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 20, 15, 15, 20, and 25.  For the left ear, auditory thresholds in the same frequencies were recorded as 15, 15, 20, 40, and 70.  

The Veteran underwent another VA audiological evaluation in September 2006, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 15, 15, 15, 20, and 20, and left ear auditory thresholds in the same frequencies as 20, 15, 20, 40 and 75.  Based on these test results, the VA audiologist diagnosed the Veteran as having sensorineural hearing loss of combined types.  

At a December 2010 audiology consultation, the Veteran reported difficulty understanding normal conversational speech.  Results from the audiological evaluation revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 25, 25, 20, 15, and 25 and left ear auditory thresholds in the same frequencies as 25, 20, 15, 40, and 70.  According to the VA audiologist, pure tone air and bone conduction testing indicated a right ear normal to moderate sensorineural hearing loss and a left ear normal to severe sensorineural hearing loss.  

The Veteran was afforded another VA examination in May 2011, at which time he underwent another audiological evaluation.  On the audiogram, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
20
25
LEFT
35
25
25
55
75

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Based on these results, the VA examiner diagnosed the Veteran with a mild rising to normal sensorineural hearing loss in the right ear, and a mild rising to normal sloping to severe sensorineural hearing loss in the left ear.  According to the VA examiner, the Veteran's right ear hearing thresholds are not considered disabling for VA purposes.  

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hearing loss in the right ear.  In addition to the lack of evidence establishing that right ear hearing loss manifested during service or closely thereafter, the medical evidence does not show the Veteran to currently have such an impairment as defined by VA.  The March 2006, September 2006, December 2010 and May 2011 VA audiological examination results demonstrate that the Veteran did not meet the requirements under 38 C.F.R. § 3.385 for right ear hearing loss impairment for VA compensation purposes.  

VA has asked the Veteran to submit evidence of current bilateral hearing loss.  The evidence does not reflect a hearing impairment of the right ear, and the Veteran has not submitted any medical evidence of currently shown right ear hearing impairment as defined by VA.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Because the medical evidence in the current appeal does not establish that the Veteran has hearing impairment in the right ear as defined by VA at any point during the pendency of his claim, the Board finds that he has not been shown to have a current hearing loss in the right ear that manifested during service or is causally or etiologically related to an event, disease, or injury in service.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss in the right ear.  In reaching this conclusion, the Board finds of particular significance the fact that the claims folder contains no competent evidence of current hearing impairment in the right ear as defined by VA.  38 C.F.R. § 3.385.  Therefore, the benefit-of-the-doubt doctrine is not helpful to the Veteran, and the claim of service connection for hearing loss of the right ear must be denied.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for hearing loss of the right ear is denied.  


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2013); 38 C.F.R. § 3.159.  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that he first began experiencing a noticeable degree of hearing loss in service after being involved in a firefight wherein numerous shots were fired from the vehicle he was driving.  He also attributed his hearing loss to extreme noises and sounds produced from the generators surrounding his tent, the loading and unloading of cargo planes for transport, IED explosions, and truck noises.  See August 2006 Statement.  

It is undisputed that the Veteran is currently diagnosed with sensorineural hearing loss in his left ear.  See VA Audiological reports dated in March 2006, September 2006, and December 2010, as well as the May 2011 VA examination report.  As previously discussed above, results of the July 1990 audiological evaluation conducted at the Veteran's enlistment revealed left ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 0, 5, 0, 5, and 20.  The Veteran was found to be qualified for service, and the remainder of the service treatment records associated with his first period of active service (December 1990 to August 1992) is absent any complaints of, or treatment for hearing problems.  After his discharge from service, the Veteran enlisted in the Air National Guard of Alabama from August 1992 to May 1997.  Several years after his discharge from the Air National Guard, the Veteran enlisted in the Army National Guard in October 2001.  While serving in this unit, he was ordered to active duty in support of Operation Enduring Freedom from February 2003, at which time he was deployed to Iraq from April 2003 to March 2004.  The Veteran was discharged from the Army National Guard and as a Reserve of the Army in October 2007.  

Although a majority of the records associated with these periods of service appear to be unavailable, as previously noted above, the Veteran was shown to have a left ear hearing loss disability for VA purposes at the January 1996 periodic examination.  

The RO attempted to obtain any remaining service treatment records associated with the Veteran's periods of service, as well as a verification of all his periods of service from his National Guard unit (781st Transportation Company) multiple times.  A May 2007 letter informed the Veteran of the attempts made to contact his National Guard unit to retrieve the necessary records and information.  The letter also informed the Veteran that they had not yet received a response from his unit, and requested that he either provide any of the specified records in his possession and/or furnish any documents that could substitute for his service treatment records.  It appears as though duplicate copies of the service treatment records associated with the Veteran's period of service in the Army National Guard, as well as his second period of active service (February 2003 to May 2004) have been secured and associated with his claims file.  Also, duplicate copies of the service personnel records reflect that the Veteran served as a heavy vehicle driver during his period of service in the Army National Guard and while on active duty.  In addition, a May 2006 letter issued by the Headquarters of the 167th Theater Support Command of the Alabama Army National Guard reflects that the Veteran was awarded a combat action badge for actively engaging or being engaged by the enemy during his second period of active service.  However, no additional records pertaining to the Veteran's first period of service in the Air National Guard have been retrieved.  

Review of the more recently received service treatment records reflect that the Veteran underwent another medical evaluation in August 2001, at which time an audiological evaluation was conducted, the results of which revealed left ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 10, 15, 10, 10 and 50.  Based on these examination results, the medical examiner diagnosed the Veteran with having high frequency hearing loss.  In light of the evidence of record, it appears as though the Veteran may have had pre-existing hearing loss prior to his second period of active duty service.  Consequently, a relevant inquiry is whether the Veteran had a pre-existing hearing loss prior to his second period of active service that was aggravated during active duty service.  

Review of the post-service VA treatment records reflect the Veteran's self-reported history of noise exposure in service.  However, although the Veteran described the type of acoustic trauma he experienced, he did not provide specific details with regard to when these particular incidents occurred throughout his periods of service.  Moreover, the Veteran has not discussed whether his exposure to acoustic trauma and subsequent hearing loss began specifically during a period of active service, and/or during a period of ACDUTRA or INACDUTRA while serving either in the Air National Guard and/or the Army National Guard.  

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  In other words, that the Veteran developed some of his disabilities at some point during the time period he was a member of the National Guard is not enough.  Rather, to warrant service connection, the Veteran must essentially show: (1) that his claimed disabilities were incurred during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  

At the May 2011 VA examination, the VA examiner acknowledged the January 1996 audiological evaluation which reflected a "disabling" hearing loss in the left ear at 4000 Hertz.  Based on his review of the records, as well as his discussion with, and evaluation of the Veteran, the VA examiner opined that due to the unknown status of the Veteran's left ear hearing thresholds at the time of his first separation from active service, he could not resolve the issue of whether the Veteran's current left ear hearing loss was caused by or the result of his military noise exposure without resorting to speculation.  However, the examiner did not take into consideration the August 2001 audiometric findings; nor did he provide an opinion addressing whether the Veteran may have had a pre-existing hearing loss prior to service that underwent a worsening during active duty.  

Although it appears that the May 2011 VA examiner conducted a proper evaluation of the Veteran's audiological condition, review of the examination report reflects that the examiner did not address the Veteran's statement that he had experienced on-going and worsening hearing problems since service.  Moreover, while the examiner explained that the service treatment records did not include the Veteran's hearing thresholds at his separation from service, he did not address the question of whether the Veteran may have had a pre-existing hearing disability prior to his second period of service from February 2003 to May 2004.  Furthermore, the examiner did not provide an explanation to support the conclusion that he could not resolve the issue of the etiology of the Veteran's diagnosed left ear hearing loss without resorting to speculation.  The examiner did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other explanation for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  The Board thus finds that the May 2011 VA examiner's opinion is inadequate.  In this regard, the Board notes that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

For the reasons set forth above, the Board finds that an additional medical examination and opinion, which provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's left ear hearing loss.  38 C.F.R. § 3.159 (c)(4).  

In addition, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training, and inactive duty training during his service in the Air National Guard and the Army National Guard.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department. VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate a claim of service connection based on active duty for training and/or inactive duty training.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2. Contact the Veteran and ask him to provide more specific details regarding his in-service exposure to acoustic trauma.  The Veteran should specifically describe the time period wherein he may have been exposed to acoustic trauma; the type of acoustic trauma he had exposure to; when and how this incident occurred; whether there is any documentation of this/these occurrences and/or documentation of treatment provided for any injuries resulting from this occurrence; and whether he can provide any lay statements from his fellow servicemen corroborating his account of this/these occurrence(s).  The Veteran should also describe what his duties were during his second period of active duty service.  

3. Contact the service department, or other appropriate records repository as appropriate, and request verification of the dates of the Veteran's service in the Air National Guard, and his service in the Army National Guard, including periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Also, attempts should be made to retrieve the Veteran's DD 214 associated with his second period of active duty service (reported by the AOJ as being from February 2003 to May 2004).  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

4. Once these records have been received, the Veteran should be afforded another VA audiological evaluation to determine the nature and etiology of any left ear hearing loss present.  The claims folder must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration service treatment records associated with the Veteran's period of service with the Air National Guard (the January 1996 medical examination report reflecting a diagnosis of high frequency audiometric loss); as well as his period of service with the Army National Guard (the August 2001 medical examination report reflecting a diagnosis of high frequency hearing loss).  The examiner should also take into consideration the May 2006 letter awarding the Veteran with a Combat Action Badge for actively engaging or being engaged by the enemy during his second period of active service.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any left ear hearing loss had its onset during the Veteran's first (December 1990 to August 1992) or second (February 2003 to May 2004) period of active service, or is otherwise related to either periods of active duty service; or whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any left ear hearing loss had its beginning during a verified period of active duty for training or inactive duty for training with the Air National Guard or the Army National Guard.

If the examiner finds that the Veteran's current ear hearing loss was not incurred during active service or during a period of active duty for training or inactive duty for training with the Air National Guard or the Army National Guard, the examiner should provide an opinion as to 1) whether the Veteran had a pre-existing left ear hearing loss prior to his second period of active duty service; and if so 2) did that pre-existing left ear hearing loss undergo a permanent increase in severity during his active service beyond its natural progress?  In answering these questions, the examiner should address the Veteran's assertions that he has experienced ongoing hearing loss in the left ear since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The examiner should provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


